 Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 1 of 13 PageID #: 79




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
MARIO LLIVICHUZHCA; ILDIFONCIO
MAYANCELA; LUIS MAYANCELA;
LUIS RODRIGO ANGAMARCA, individually and on
behalf of all others similarly situated,
                                                                       MEMORANDUM AND ORDER
                                            Plaintiffs,
                                                                       18-cv-1017 (LDH) (RLM)
                 v.

ALPHACRAFT CONSTRUCTION INC.;
and MICHALAKIS THEODOROU, a/k/a
MICHAEL THEODOROU AND a/k/a MIKE
THEODOROU,

                                             Defendants.
------------------------------------------------------------------x
LASHANN DEARCY HALL, United States District Judge:

        Plaintiffs Mario Llivichuzhca (“Llivichuzhca”), Ildifoncio Mayancela (“I. Mayancela”),

Luis Mayancela (“L. Mayancela”), and Luis Rodrigo Angamarca (“Angamarca”) bring the

instant action against their former employer Alphacraft Construction, Inc. and its president

and/or owner Michalakis Theodorou (“Theodorou”), asserting claims pursuant to various

provisions of the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”).

(Compl., ECF No. 1.)1 Defendants move pursuant to Federal Rule of Civil Procedure 12(b)(6) to

dismiss the following claims for: (1) failure to provide overtime wages in violation of the FLSA

and NYLL; (2) violation of the spread-of-hours law pursuant to 12 N.Y.C.R.R. § 142-2.4; (3)




1
  Specifically, Plaintiffs bring the following causes of action: (1) failure to provide minimum wage in violation of
the FLSA and NYLL; (2) failure to provide overtime wages in violation of the FLSA and NYLL; (3) violation of the
spread-of-hours law pursuant to 12 N.Y.C.R.R. § 142-2.4; (4) illegal deductions in violation of NYLL; (5) failure to
provide wage statements in violation of NYLL; (6) failure to provide wage notices in violation of NYLL; and (7)
declaratory judgment. On August 27, 2018, Plaintiffs voluntarily dismissed the causes of action for Defendants’
failure to provide minimum wage in violation of the FLSA and NYLL. (Notice of Vol. Dismissal, ECF No. 18.)

                                                          1
 Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 2 of 13 PageID #: 80




illegal deductions in violation of NYLL; and (4) failure to provide wage notices in violation of

NYLL.2

                                                BACKGROUND3

         Plaintiffs are former employees of Alphacraft Construction Inc., a company in the

business of construction and renovation of high-end interior projects. (Compl. ¶¶ 13, 48, 52, 57,

65.) Llivichuzhca worked for Defendants beginning in or about 2012 through sometime in May

2017. (Id. at ¶ 48.) His duties involved performing labor (such as painting and carpentry) at

residential-construction and renovation projects. (Id.) He worked an average of ten hours per

day (fifty hours per week), with no overtime pay. (Id. at ¶ 49). Instead, Llivichuzhca was paid

“straight time rates” for all hours worked in a given workweek, even when he worked in excess

of forty hours. (Id. at ¶ 50.) Defendants did not ask Llivichuzhca to keep track of his time, and

to his knowledge, Defendants did not otherwise maintain accurate recordkeeping of the hours he

worked. (Id. at ¶ 51.)

         I. Mayancela worked for Defendants beginning in or about 2008 through sometime in

April 2016. (Id. at ¶ 52.) His duties involved various aspects of interior renovations, including,

among other things, painting, plastering, demolition, flooring, and general labor such as cleaning.

(Id. at ¶ 53.) His daily pay did not vary, even when he was required to work a longer day than

his usual schedule. (Id. at ¶ 55.)

         L. Mayancela worked for Defendants beginning in or about 2006 through sometime in

March 2017. (Id. at ¶ 57.) His duties included performing carpentry, painting, flooring,




2
  Defendants also request, pursuant to Federal Rule of Civil Procedure 41(d), that in the event Plaintiffs reassert the
previously voluntarily dismissed minimum wage claims against Defendants in the future, they only be permitted to
do so after paying Defendants’ attorney’s fees and costs. (Defs.’ Supp. Pre-Mot. Conf. Ltr. at 2 n.1, ECF No. 19.)
Defendants’ request is denied.
3
  The Court assumes the facts alleged in the complaint to be true for purposes of evaluating the instant motion.

                                                           2
 Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 3 of 13 PageID #: 81




cabinetry, and other types of renovation work for Defendants at projects located throughout New

York City. (Id. at ¶ 58.) Throughout 2015 and 2016, L. Mayancela consistently worked six days

per week at all times of the year, with a typical workweek of fifty-five or more hours. (Id. at ¶

59.) L. Mayancela was not paid overtime wages. (Id. at ¶ 62.)

        Angamarca worked for Defendants beginning in or about April 2003 until on or about

May 12, 2017, as a “construction/renovation” worker. (Id. at ¶ 65.) Angamarca did not have any

uninterrupted breaks during his work days and would typically work ten hours per day. (Id. at ¶

67.) Throughout his employment, he worked fifty hours per week, with the exception of summer

months, when he worked in excess of fifty-five hours per week. (Id. at ¶¶ 67-68.) Defendants

paid Angamarca at his regular rate for all hours, without any overtime pay. (Id. at ¶ 70.)

        Each Plaintiff alleges that he was required to pay for the cost of “tools of the trade,” such

as drills, handsaws, knives, and grinders, without reimbursement by Defendants. (Id. at ¶ 43.)

Plaintiffs further allege that Defendants failed to provide them with notice of wages, notice of

their respective rates of pay, and of Defendants’ regular pay day. (Id. at ¶¶ 41, 42.) Defendants

further failed to provide Plaintiffs with uninterrupted meal periods, spread-of-hours pay, or

paystubs. (Id. at ¶¶ 41-47.)

                                    STANDARD OF REVIEW

        To withstand a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible when the alleged facts allow the court to draw a

“reasonable inference” of a defendant’s liability for the alleged misconduct. Id. While this

standard requires more than a “sheer possibility” of a defendant’s liability, id., “[i]t is not the



                                                   3
 Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 4 of 13 PageID #: 82




[c]ourt’s function to weigh the evidence that might be presented at trial” on a motion to dismiss.

Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565 (E.D.N.Y. 1999). Instead, “the

court must merely determine whether the complaint itself is legally sufficient, and, in doing so, it

is well settled that the court must accept the factual allegations of the complaint as true.” Id.

(citations omitted).

                                           DISCUSSION

   I.      Overtime Claims under the FLSA and NYLL

        Defendants maintain that Plaintiffs’ overtime claims are insufficiently pleaded because

they lack the requisite specificity: “Plaintiffs cannot simply plead that they ‘typically’ worked

substantial overtime hours year over year . . . , without some factual material providing details

regarding specific workweeks, the precise hours worked, and the nature of the work performed.”

(Defs.’ Ltr. Mot. Pre-Mot. Conf. at 2, ECF No. 16.) Of course, threadbare assertions that merely

recite the statutory language of the FLSA cannot state a claim. Instead, to plead an overtime

claim under the FLSA, “plaintiff must sufficiently allege 40 hours of work in a given workweek

as well as some uncompensated time in excess of the 40 hours.” Lundy v. Catholic Health Sys.

of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013). Plaintiffs in this case do so.

        Llivichuzhca alleges that he “began working each day at approximately 7:00 a.m. and

stopped at approximately 5:30 p.m.,” he worked “an average of ten hours per day (fifty hours per

week),” and “Defendants paid [him] at straight time rates for all hours, even those over forty in a

workweek.” (Compl. at ¶¶ 49, 50.) Likewise, I. Mayancela alleges that during summer months

he “typically worked six days per week” for an “average of 56 hours per week,” but throughout

his employment “[t]he daily pay [he] received covered only his first forty hours of work per

week, and he was not paid . . . for substantial overtime hours.” (Id. at ¶¶ 54, 55.) L. Mayancela



                                                  4
 Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 5 of 13 PageID #: 83




alleges that “although he regularly worked substantially more than forty (40) hours per

workweek, he never received overtime pay.” (Id. at ¶ 58.) L. Mayancela elaborates that his

schedule changed during the summer months, and specifically during the week he worked from

approximately 7:00 a.m. to 6:00 p.m., with a thirty-minute break, and on Saturdays from

approximately 7:00 a.m. to 5:00 p.m. (See id. at ¶¶ 59, 60.) Further, he alleges that during the

summer months throughout his ten-year employment he worked 55 or more hours and

throughout 2015 and 2016, he “consistently worked six days per week . . . with a typical

workweek of 55 or more hours.” (Id. at ¶¶ 59, 60.) Finally, Angamarca alleges that he worked

from “approximately 7:00 a.m. and stopped at approximately 4:30 p.m.,” and “[i]n certain

summer months, [he] also worked in excess of 55 hours per week.” (Id. at ¶¶ 66, 69.)

Angamarca further alleges that “throughout his entire period of employment, [his] five-day

workweeks entailed 50 hours of work per week” and he “was never paid premium overtime

compensation.” (Id. at ¶¶ 67, 69.)

       By their motion, Defendants effectively ask this Court to ignore these specific allegations

and focus instead on the occasions where Plaintiffs make reference to their “typical” and

“routine” patterns of hours. The Court will not engage in such impermissible cherry picking.

Viewed in their entirety, Plaintiffs’ allegations are sufficient to support an inference that they

worked more than forty hours in a given week and are thus sufficient to plead a claim for

overtime under the FLSA. See Guzman-Reina v. ABCO Maintenance, Inc., 17-cv-1299, 2018

WL 264102, at *3-4 (E.D.N.Y. Jan. 2, 2018) (finding allegations that plaintiff “routinely”

worked forty-five to fifty hours per week and citing specific weeks in which she worked

overtime that went uncompensated were sufficient to survive motion to dismiss); Louie v. Bed

Bath & Beyond, Inc., 15-cv-4438, 2016 WL 3546333, at *2 (E.D.N.Y. June 23, 2016) (finding



                                                  5
 Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 6 of 13 PageID #: 84




“[p]laintiff’s complaint sufficiently states a claim for an overtime violation under the FLSA and

NYLL” where “complaint details the shift hours and typical hours worked in a given week,

which total over forty”); Cowell v. Utopia Home Care, Inc., 144 F. Supp. 3d 398, 400, 404-05

(E.D.N.Y. 2015) (distinguishing the complaint in Lundy and finding a plaintiff’s allegations that

“she regularly worked over fifty hours a week” and “received only straight-time compensation

for all hours worked, even for those hours worked over forty” were sufficient to state a claim that

she was entitled to overtime pay for those hours). Because the pleading requirements under

NYLL are virtually indistinguishable, the allegations are sufficient to sustain the state-law claims

as well. See Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 n.5 (2d Cir. 2013) (“In light of

the fact that the relevant overtime portions of New York Labor Law do not diverge from the

requirements of the FLSA, our conclusions . . . about the FLSA allegations apply equally to the

NYLL state law claims.”) (internal quotations omitted).

   II.      State Law Causes of Action

            A. Violations of Spread-of-Hours Law under New York Law

         Under New York law, an employee whose work day exceeds ten hours, is entitled to

receive one hour’s pay at the basic minimum hourly wage rate, in addition to minimum wage.

12 N.Y.C.R.R. § 142-2.4 (“Section 142-2.4”) (emphasis added). This additional compensation is

commonly referred to as “spread-of-hours” pay. Defendants maintain that the spread-of-hours

requirement is only implicated in cases where an employee is paid at the state’s minimum wage.

(Defs.’ Supp. Pre-Mot. Conf. Ltr. at 2, ECF No. 19.) Defendants continue that because Plaintiffs

are each paid in excess of the state’s minimum wage, the spread-of-hours pay requirement does

not apply and the claim should be dismissed accordingly. (Id.)




                                                 6
 Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 7 of 13 PageID #: 85




       The Court recognizes that, as Plaintiffs argue, there is a split within this circuit as to when

spread-of-hours pay is required. Compare Singh v. Patel, 12-cv-3204, 2013 WL 2190153, at *2

(E.D.N.Y. May 16, 2013) (following the view that “those earning more than the minimum wage

are not entitled to spread-of-hours pay”) (quoting Rui Xiang Huang v. J & A Entm’t Inc., 09-cv-

5587, 2012 WL 6863918, at *8 (E.D.N.Y. Dec. 3, 2012)) with Doo Nam Yang v. ACBL Corp.,

427 F. Supp. 2d 327, 339 (S.D.N.Y. 2005) (holding that spread-of-hours provision applies to

non-minimum wage workers and declining to defer to New York Department of Labor

interpretation). However, this Court agrees with the courts that have found that employees who

earn more than the state’s minimum wage are not entitled to spread-of-hours compensation. See

Landi v. 341 Hancock LLC, 16-cv-2655, 2017 WL 2804928, at *1 (E.D.N.Y. June 27, 2017)

(“Following guidance from the New York Department of Labor, ‘the majority rule in the Eastern

and Southern Districts appears to be that employees who earn more than the minimum wage are

not entitled to spread-of-hours compensation.’”) (quoting Ramos v. Telgian Corp., 176 F. Supp.

3d 181, 202 (E.D.N.Y. 2016)); Mumin v. Uber Techs., Inc., 239 F. Supp. 3d 507, 533 n.17

(E.D.N.Y. 2017) (“The court agrees that the statute makes these claims derivative of minimum

wage claims, and dismisses the spread of hours claim on the same basis as Ortega’s minimum

wage claim.”); Sosnowy v. A. Perri Farms, Inc., 764 F. Supp. 2d 457, 474 (E.D.N.Y. 2011)

(dismissing claim for employer’s failure to pay spread-of-hours and agreeing “with the cases that

find that the explicit reference to the ‘minimum wage’ in section 142–2.4 indicates that ‘the

spread-of-hours provision is properly limited to enhancing the compensation of those receiving

only the minimum required by law’”) (quoting Almeida v. Aguinaga, 500 F. Supp. 2d 366, 370

(S.D.N.Y. 2007)). This approach is wholly consistent with a 2007 opinion of the New York

Department of Labor on the subject, which clarified that if an employee’s “regular wages” for



                                                 7
 Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 8 of 13 PageID #: 86




hours worked above ten in a day is “equal to or greater than th[e] ‘spread of hours pay,’ no

additional wages need be paid.” N.Y. Dep’t of Labor, Op. Ltr. RO-07-0009 (Mar. 16, 2007)

(available at https://www.labor.ny.gov/legal/counsel/pdf/Minimum%20Wage%20Orders/RO-07-

0009A.pdf) The Court sees no basis in law or policy to deviate from this conclusion.

       As pleaded, the complaint clearly establishes that I. Mayancela, L. Mayancela, and

Angamarca were paid in excess of the minimum wage. According to the New York State

Department of Labor, the New York State minimum wage for businesses with 11 or more

employees was $11.00 per hour in 2017, the year L. Mayancela and Angamarca each concluded

their employment with Defendants. See Minimum Wage Lookup,

https://labor.ny.gov/minimum-wage-lookup/ (last visited March 11, 2019); (Compl. at ¶¶ 57, 65.)

I. Mayancela, on the other hand, concluded his employment with Defendants in 2016, when the

minimum wage was $9.00 per hour. See Minimum Wage Lookup,

https://labor.ny.gov/minimum-wage-lookup/ (last visited March 11, 2019); (Compl. at ¶ 52.)

Specifically, I. Mayancela alleges that at least during summer months he worked six days per

week for an average of 56 hours per week. (Compl. at ¶ 54.) He further claims he earned $140

per day until sometime in 2014, and thereafter $150 per day. (Id. at ¶ 55.) At all times relevant,

I. Mayancela earned no less than $15.00 per hour and as much as $16.07 per hour. L. Mayancela

alleges he worked six days per week for an average of 55 hours per week. (Id. at ¶ 59.) He

further claims he earned $140 per day until 2016, when his pay increased to $150 per day. (Id. at

¶ 62.) L. Mayancela therefore earned no less $15.22 during the relevant time period.

Angamarca alleges that he worked 10 hours per day when he worked five days per week, and




                                                8
    Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 9 of 13 PageID #: 87




always received a fixed daily sum of $180 or $18.00 per hour. (Id. at ¶¶ 67, 69.)4 Each of these

Plaintiffs plainly alleges that he earned more than required under the state’s minimum wage.

        Llivichuzhca does not allege any hourly rate or sum total earned each day — he alleges

only that he was paid “at straight time rates.” (Id. at ¶ 50.) The Court cannot discern from these

allegations any rate of pay. The Court notes that Llivichuzhca, like the other Plaintiffs, has

withdrawn his claim alleging violation of the minimum-wage laws. That fact alone does not

permit the inference that he was compensated at, but not higher than, the minimum wage. In the

absence of allegations that Llivichuzhca was paid the minimum wage, his claims for spread of

hours must be dismissed. Sosnowy, 764 F. Supp. at 474 (dismissing plaintiff’s spread-of-hours

claim because he did not plead that he was paid the minimum wage, but that he was paid on an

hourly basis at a certain rate of pay”) (internal quotation omitted).

            B. Illegal Deductions in Violation of NYLL § 193

        Plaintiffs seek to press a claim under NYLL § 193 on the grounds that they were

unlawfully required to provide and pay for their own work tools without reimbursement by

Defendants. In urging dismissal, Defendants argue that no violation can lie because “the NYLL

does not require employers to reimburse employees for business related expenses.” (Defs.’

Supp. Pre-Mot. Conf. Ltr. at 3.) Defendants’ recitation of the law is incomplete. More fully

stated, New York law does not require an employer to reimburse an employee for tools-of-the-

trade expenses “unless failure to do so causes the employee’s pay to fall below the minimum

wage.” Mumin, 239 F. Supp. 3d at 534 (emphasis added). Thus, to state a claim under § 193,



4
 Angamarca also alleges that during two other periods of time he worked more than five days per week.
Specifically, he alleges he worked six days (or 55 hours) per week during “certain summer months” and for
“approximately two months,” he worked 60 hours per week. (Compl. ¶¶ 68, 70.) During these times, Angamarca
earned approximately $19.65 and $21.17 per hour respectively. However, as discussed above, even at the lowest
hourly rate that Angamarca received, $18.00 per hour, his earnings well exceeded the state’s $9.00 per hour
minimum wage requirement.

                                                       9
Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 10 of 13 PageID #: 88




Plaintiffs must include allegations that would allow for the inference that the expenses Plaintiffs

incurred effectively reduced their earnings below minimum wage. Id. Plaintiffs have failed to

do so. Fatally absent from the complaint is any allegation concerning the cost to Plaintiffs for

purchasing tools of the trade. Plaintiffs’ § 193 claim is dismissed accordingly. See Oram v.

SoulCycle LLC, 979 F. Supp. 2d 498, 507 (S.D.N.Y. 2013) (finding a plaintiff’s “allegations that

he was never reimbursed for alleged business expenses, without any allegation as to the cost of

these expenses or how they remove his salary outside of minimum wage requirements” were

conclusory under the NYLL).

             C. Failure to Provide Wage Notices in Violation of NYLL § 195(1)5

        Plaintiff Llivichuzhca alleges that Defendants failed to provide him, both at the time of

hiring and annually, with wage notices as required by the NYLL. Defendants argue that with

respect to the annual wage-notice requirement, there is no private right of action provided under

the statute. (Defs.’ Supp. Pre-Mot. Conf. Ltr. at 3.) Defendants are correct. Although

Llivichuzhca was entitled to receive an annual wage notice “on or before February first of each

subsequent year” of his employment, the version of NYLL § 198 that provides for available

remedies of the now-repealed annual wage-notice requirement provides that only the

Commissioner of Labor may bring a legal action for such violations. N.Y. Lab. Law § 198(1-

b).6 Therefore, Llivichuzhca himself is not entitled to bring such a claim on his own behalf.

However, to the extent Llivichuzhca intends to maintain his cause of action for Defendants’

failure to provide a wage notice at the time of hiring, such a claim shall survive a motion to




5
  Plaintiffs I. Mayancela, L. Mayancela, and Angamarca have voluntarily agreed to withdraw these claims. (Pls.’
Supp. Pre-Mot. Conf. Ltr. at 2, ECF No. 20.)
6
  The portion of NYLL § 195(1) that required employers to provide wage notices to employees annually was
repealed on December 28, 2014. As of December 29, 2014, under NYLL § 195(1), employers are only required to
provide wage notices to employees at the time of hiring.

                                                       10
Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 11 of 13 PageID #: 89




dismiss. Compare id., ¶ 1 (creating private cause of action for “employee” to recover damages

for employer’s failure to provide notice “within ten business days of his or her first day of

employment”), with id. ¶ 2 (authorizing the Commissioner of Labor to bring legal action “[o]n

behalf of any employee not provided [annual] notice as required by [§ 195(1)]”); see also

Krupinski v. Laborers E. Region Org. Fund, 16-cv-9923, 2017 WL 3267764, at *6 (S.D.N.Y.

July 31, 2017) (declining to extend a private right of action for violations to the extent an

employee was not provided with annual notice but recognizing a private right of action does

exist against employers who fail to provide the initial notice at time of hire).

           Therefore, Defendants’ motion to dismiss Plaintiff Llivichuzhca’s cause of action for

violations of NYLL § 195(1) is GRANTED with respect Defendants’ failure to provide annual

wage notices and DENIED with respect to Defendants’ failure to provide a wage notice at time

of hiring.

    III.      Individual Liability as to Theodorou

           Finally, Defendants argue that Plaintiffs lack any specific factual details relating to

Theodorou’s status as an “employer.” (Defs.’ Pre-Mot. Conf. Ltr. at 2.) Specifically,

Defendants contend that the allegations “merely parrot[] the applicable legal standard” and are

therefore insufficient to plead an FLSA claim against Theodorou. (Id.) The Court agrees.

           Under the FLSA, an “employer” includes “any person acting directly or indirectly in the

interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). NYLL similarly

defines “employer” as “any person . . . employing any individual in any occupation, industry,

trade, business or service” or “any individual . . . acting as an employer.” N.Y. Lab. Law §§

190(3), 651(6). In determining whether an individual is an employer under the FLSA, courts are

directed to examine facts with an eye to the “economic reality.” Goldberg v. Whitaker House



                                                    11
Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 12 of 13 PageID #: 90




Coop., 366 U.S. 28, 33 (1961). The Second Circuit has long interpreted the economic reality test

to include inquiries into “whether the alleged employer (1) had the power to hire and fire the

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employment

records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984) (quoting Bonnette v.

California Health & Welfare Agency, 704 F.2d 1465, 1470 (9th Cir. 1983)).

       Here, Plaintiffs allege that “Theodorou was the President and/or owner and/or highest

ranking officer of Alphacraft, and he exercised (and continues to exercise) ultimate decision-

making responsibility and operational control for Alphacraft, including control over wage and

hour practices and policies.” (Compl. at ¶ 16.) This allegation however is made only upon

information and belief. Although Plaintiffs include additional allegations against Theodorou’s

status, those allegations lack the sort of details within Plaintiffs’ knowledge that move Plaintiffs’

allegations “above a speculative level.” Tracy v. NVR, Inc., 667 F. Supp. 2d 244, 247 (W.D.N.Y.

2009); see also Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation [to state a claim] requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do. Factual allegations must be enough to raise a right to relief above the speculative

level.”). For example, Plaintiffs further allege that Theodorou “had the authority to hire and fire

Alphacraft’s employees”; “possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs”; “determined the wages and compensation of the

employees of Alphacraft”; and “exercise[d] sufficient control of the Defendants’ day to day

operations to be considered Plaintiffs’ . . . employer.” (Compl. at ¶¶ 17-21.) However, Plaintiffs

have not alleged that Defendant Theodorou personally hired any of the Plaintiffs, that he set



                                                 12
Case 1:18-cv-01017-RLM Document 23 Filed 03/14/19 Page 13 of 13 PageID #: 91




Plaintiffs’ work schedules or specific conditions of their employment, or that he determined

when and how much Plaintiffs were to be paid. Instead, Plaintiffs’ allegations read as boilerplate

recitations of the various factors of the economic reality test. This is not enough. Therefore,

Defendants’ motion to dismiss Defendant Theodorou as a defendant is granted.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is granted in part and denied in

part. Defendants’ motion to dismiss Plaintiffs’ causes of action for (1) violations of spread-of-

hours law under NYLL, and (2) illegal deductions in violation of NYLL § 193, is GRANTED.

Further, Defendants’ motion to dismiss Theodorou as a defendant is GRANTED. Defendants’

motion to dismiss Plaintiffs’ overtime claims under the FLSA and NYLL is DENIED.

Defendants’ motion to dismiss Plaintiff Llivichuzhca’s cause of action for violations of NYLL §

195(1) is GRANTED with respect Defendants’ failure to provide annual-wage notices and

DENIED with respect to Defendants’ failure to provide a wage notice at time of hiring.

                                                     SO ORDERED:

                                                     /s/ LDH
                                                     LASHANN DEARCY HALL
                                                     United States District Judge


Dated: Brooklyn, New York
       March 14, 2019




                                                13
